Opinion issued September 6, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00435-CV



IN RE ENRON CREDITORS RECOVERY CORP., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Enron Creditors Recovery Corp.
("Enron Corp."), challenges the trial court's (1) May 21, 2007 order compelling
production of certain documents, which Enron Corp. contends are privileged.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Taft, Jennings, and Alcala.
 
1.             
     -